Motion for reargument, denied, without costs. Motion for permission to appeal to the Court of Appeals, granted, without costs. No issue of fact was considered by this court. Pursuant to CPLR 5713, this court certifies that the following question of law, decisive of the correctness of its determination, has arisen, which in its opinion ought to be reviewed by the Court of Appeals: "Was the order of Special Term which granted defendant’s motion to change the venue of the action from Saratoga County to Albany County correct as a matter of Law?” Mahoney, P. J., Greenblott, Staley, Jr., Main and Mikoll, JJ., concur.